Exhibit 99.1 ELBIT IMAGING ANNOUNCES THE RESULTS OF ITS SUBSIDIARY, PLAZA CENTERS, EXTRAORDINARY GENERAL MEETING AND THE RESULTS OF THE EXTERNAL EXAMINATION COMMITTEE WORK Tel Aviv, Israel, December 17, 2015, Elbit Imaging Ltd. (“EI” or the “Company”) (TASE, NASDAQ: EMITF) announced todayfurther to its announcement dated November 5, 2015, that Plaza Centers N.V. ("Plaza") (LSE:PLAZ) an indirect subsidiary of the Company, has announced that at its Extraordinary General Meeting (the “EGM”) of Plaza's shareholders, held earlier today (December 17, 2015), all the proposed resolutions were passed. In addition, the Company announced today, in furtherance to the Company's announcement dated October 18, 2015, the external examination committee established by the Company to examine claims raised by Mr. Shlomi Kelsi (the "Committee") has submitted its recommendations to the Company. The Committee has determined that there is no factual basis to a considerable portion of the claims raised by Mr. Kelesi, and recommended certain improvements to the Company's corporate governance in specific areas. The Company's board of directors adopted the Committee's recommendations. The Company already implemented the majority of the recommended improvements. About Elbit Imaging Ltd. Elbit Imaging Ltd. operates in the following principal fields of business:(i) Commercial centers - initiation, construction, and sale of commercial centers and other mixed-use property projects, predominantly in the retail sector, located in Central and Eastern Europe. In certain circumstances and depending on market conditions, the Group operates and manages commercial centers prior to their sale. (ii) Hotels - hotels operation and management. (iii) Medical industries and devices - (a) research and development, production and marketing of magnetic resonance imaging guided focused ultrasound treatment equipment, and (b) development of stem cell population expansion technologies and stem cell therapy products for transplantation and regenerative medicine. (iv) Residential projects - initiation, construction and sale of residential units or plots designated for residential located primarily in India. Safe Harbor Statement under the Private Securities Litigation Reform Act of 1995 Any forward-looking statements in our releases include statements regarding the intent, belief or current expectations of Elbit Imaging Ltd. and our management about our business, financial condition, results of operations, and its relationship with its employees and the condition of our properties. Words such as “believe,” "would," “expect,” “intend,” “estimate” and similar expressions are intended to identify forward-looking statements but are not the exclusive means of identifying such statements. Actual results may differ materially from those projected, expressed or implied in the forward-looking statements as a result of various factors including, without limitation, the factors set forth in our filings with the Securities and Exchange Commission including, without limitation, Item 3.D of our annual report on Form 20-F for the fiscal year ended December 31, 2014, under the caption “Risk Factors.” Any forward-looking statements contained in our releases speak only as of the date of such release, and we caution existing and prospective investors not to place undue reliance on such statements. Such forward-looking statements do not purport to be predictions of future events or circumstances, and therefore, there can be no assurance that any forward-looking statement contained our releases will prove to be accurate. We undertake no obligation to update or revise any forward-looking statements. For Further Information: Company Contact Ron Hadassi Chairman of the Board of Directors Tel: +972-3-608-6048 Fax: +972-3-608-6050 ron@elbitimaging.com
